Case 2:16-cv-01301-JRG Document 54 Filed 11/07/18 Page 1 of 2 PageID #: 1301



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


OYSTER OPTICS, LLC,                               §
                                                  §
                                                  §   CIVIL ACTION NO. 2:16-CV-01302-JRG
               Plaintiff,
                                                  §
                                                      (LEAD CASE)
                                                  §
v.
                                                  §   CIVIL ACTION NO. 2:16-CV-01301-JRG
                                                  §
CISCO SYSTEMS, INC.,
                                                  §
                                                  §
               Defendant.                         §


                                     FINAL JUDGMENT
       On September 4, 2018, the Court issued its Order Granting Defendants’ Motion for Partial

Summary Judgment Regarding Their Release Defense (“SJ Order”). (Dkt. No. 826.) Pursuant to

the SJ Order, Plaintiff Oyster Optics, LLC (“Oyster”) and Defendant Cisco Systems, Inc. (“Cisco”)

jointly moved to sever, stay, and administratively close any remaining claims in the 2:16-cv-01301

case (the “Joint Motion”). (Dkt. No. 845.) As explained in the concurrently issued Order on the

Joint Motion, the Court granted the Joint Motion, and as such there are no remaining issues in the

2:16-cv-01301 case to be resolved.

       Pursuant to Rule 58 of the Federal Rules of Civil Procedure and in accordance with the

SJ Order as clarified in the Court’s contemporaneous Order on the Joint Motion, the Court

hereby ORDERS and ENTERS JUDGMENT as follows:

           1. Judgment granted and entered in favor of Defendant Cisco, and as such Plaintiff

               Oyster takes nothing against Defendant Cisco.

           2. All Defendant Cisco accused products sold prior to May 22, 2018 that contain a

               Fujitsu Licensed Product or a component of Licensed Products are adjudged and
Case 2:16-cv-01301-JRG Document 54 Filed 11/07/18 Page 2 of 2 PageID #: 1302


     .
             held to have been released under the Oyster/Fujitsu Agreement.

          3. Defendant Cisco is held to be the prevailing party and is awarded its costs from

             Plaintiff Oyster. Each party shall bear its own attorneys’ fees.

          4. All other relief requested by either party and not specifically awarded herein is

             DENIED. The Clerk is DIRECTED TO CLOSE the above-captioned cases,

             2:16-cv-01302 and 2:16-cv-01301.
          SIGNED this 19th day of December, 2011.
         So ORDERED and SIGNED this 7th day of November, 2018.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
